Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The claims recite “a central axis.” This axis is described as extending through a “gooseneck,” therefore the examiner is interpreting the axis as curved or angled.
Claims 4 and 18 recite “wherein the plurality of counter bores are spherical in shape.” Based on the applicant’s disclosure (See elements 23), “spherical” is intended to encompass semi-spherical or hemi-spherical.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“limiting member” in claims 10 and 23; and
“interference member” in claims 11 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the applicant’s specification has revealed that the “limiting member” and “interference member” correspond to elements 400 and 44 respectively in the figures. The examiner has based the interpretation of these elements on the corresponding structure in the applicant’s figures.

Examiner Note
	Claims 16-21 begin “The rotatable gooseneck of claim…” while claims 22-27 begin “The welding torch body of claim…” These claims depend from claim 15 which is directed to “A welding torch assembly.” This may not strictly be an error as there does not appear to be an antecedent issue, however the examiner speculates that this may have been unintentional on the part of the applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16892694 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broadly recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt (US 4049943 A), hereinafter Pratt.

Regarding claim 1, Pratt discloses a rotatable gooseneck for use in a welding torch comprising: 
a distal (138) and a proximal end (128), 
a central axis that extends from the distal end to the proximal end of the rotatable goose neck (The central axis that extends from the distal to the proximal end), 
a tubular electrical connection on the distal end of the rotatable goose neck (“The body 110 of insulating material has a tubular second conductor 114 therein” column 3, line 32. The torch carries electrical current to the conductor 114, therefore element 138 must also be conductive), 
a plurality of locking features adjacent to the tubular electrical connection (“An annular groove 140 about the periphery of extension 138 is adapted for locking engagement with balls 84 in the cable coupling as illustrated in broken lines in FIG. 3” column 3, line 58), 
wherein the distal end of the rotatable goose neck is configured to be inserted in to a torch body and the locking feature prevents the goose neck from moving in the axial and radial directions about the central axis of the goose neck when installed in the torch body (“To connect the torches 12, 14 to cable 10, cover 62 of the cable coupling means is retracted to move cam 74 away from balls 84. The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means. Cover 62 is then released and spring 78 moves cam 74 toward balls 84 forcing them into the groove 140 or 164 of the torch coupling means. If torch 12 is employed, the end of coupling means 134 depresses valve member 56 to permit gas flow. If, on the other hand, torch 14 is employed, blind passage 166 fits over valve stem 58 maintaining valve stem 58 in its normally closed position. Once connected to cable 10, torches 12, 14 are used conventionally. Advantageously, however, because of the cylindrical design of the couplings and the ball in groove connection thereof, the torches are rotatable 360.degree. relative to cable 10. To disconnect the torches, the cover 62 of the cable coupling means is retracted again releasing the balls and the torches may simply be slipped away from the cable coupling means. When torch 12 is removed, valve member 56 is automatically closed by spring 60” column 4, line 28).

    PNG
    media_image1.png
    735
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    717
    398
    media_image2.png
    Greyscale

Regarding claim 2, Pratt discloses the rotatable gooseneck of claim 1 further comprising a sealing feature adjacent to the plurality of locking features (“an elastomeric O-ring 54 therein as a valve seat” column 2, line 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Kamiyama (US 6206432 B1), hereinafter Kamiyama.

Regarding claims 3 and 4, Pratt discloses the rotatable gooseneck of claim 1. 

Pratt does not disclose: 
wherein the plurality of locking features comprises a plurality of counter bores; or 
wherein the plurality of counter bores are spherical in shape.

However, Kamiyama teaches:
wherein the plurality of locking features comprises a plurality of counter bores (“As shown in FIGS. 17 and 18, the plug member 120 as modified is provided at the outer circumference thereof with a plurality of discrete hemispherical recesses 122 circumferentially spaced apart at an equal angle from each other. The recesses 122 are intended to be engaged by the locking balls 34 and are therefore equal in number to the locking balls 34” column 8, line 67); and 
wherein the plurality of counter bores are spherical in shape (Hemispherical).

    PNG
    media_image3.png
    236
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    335
    780
    media_image4.png
    Greyscale

In view of Kamiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the plurality of locking features comprises a plurality of counter bores; and 
wherein the plurality of counter bores are spherical in shape as is taught in Kamiyama, in the rotatable gooseneck disclosed by Pratt.
One would have been motivated to include:
wherein the plurality of locking features comprises a plurality of counter bores; and 
wherein the plurality of counter bores are spherical in shape because Kamiyama states “the use of the plug member 120 provided with the discrete recesses 122 for the locking balls is desirable in applications in which the fluid lines are subjected to a high level of vibration” (column 9, line 47). Therefore, use of the discrete positioning features of Kamiyama will improve resistance to vibration.

Regarding claim 8, Pratt discloses a welding torch body comprising: 
a distal and a proximal end (The distal and proximal ends of 10), 
a receiving member on the proximal end of the welding torch body (22), 
a central axis of the receiving member (The central axis of 22), 
a plurality of locking members (“locking engagement with balls 84” column 3, line 59), 
an electrical connection (“The cable coupling means 22 includes a tube 30 crimped at one end and having conductor 18 connected thereto as by soldering” column 2, line 18. The electrical connection is carried on to the tip), 
a release member (62), 
wherein the receiving member of the welding torch body is configured to receive a lockable gooseneck, when installed in the receiving member the lockable gooseneck: is prevented from movement in the axial direction about the central axis of the receiving member by the plurality of locking members, and provided an electrical connection between the lockable gooseneck and welding torch via the electrical connection (“To connect the torches 12, 14 to cable 10, cover 62 of the cable coupling means is retracted to move cam 74 away from balls 84. The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means. Cover 62 is then released and spring 78 moves cam 74 toward balls 84 forcing them into the groove 140 or 164 of the torch coupling means” column 4, line 28); and 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore axial movement to the lockable gooseneck (“To disconnect the torches, the cover 62 of the cable coupling means is retracted again releasing the balls and the torches may simply be slipped away from the cable coupling means” column 4, line 43).

Pratt does not disclose when installed in the receiving member the lockable gooseneck: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members; or
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable gooseneck.

However, Kamiyama teaches when installed in the receiving member the lockable member: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members (“In contrast to the annular groove 134 which permits the locking balls to roll therearound in the circumferential direction, the discrete recesses 122 of the plug member 120 precludes the balls 34 to roll and prevents relative rotation between the socket member 12 and the plug member 120” column 9, line 33); and 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable member (“The first section 58 of the sleeve 16 has such an inner diameter that, when the sleeve 16 is held in its inoperative or unlocking position shown in FIGS. 4 and 5, an annular escapement space for the locking balls 34 is formed between the sleeve section 58 and the socket section 18 to permit the locking balls 34 to move radially outwardly until the balls 34 are disengaged” column 5, line 26).

In view of Kamiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include when installed in the receiving member the lockable member: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members; and 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable memberas is taught in Kamiyama, in the rotatable gooseneck disclosed by Pratt.
One would have been motivated to include when installed in the receiving member the lockable member: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members; and 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable member because Kamiyama states “the use of the plug member 120 provided with the discrete recesses 122 for the locking balls is desirable in applications in which the fluid lines are subjected to a high level of vibration” (column 9, line 47). Therefore, use of the discrete positioning features of Kamiyama will improve resistance to vibration.

Regarding claim 9, Pratt, as modified by Kamiyama, discloses a welding torch body of claim 8. 

Kamiyama further teaches wherein the plurality of locking members comprises a plurality of metal spheres (“A locking ball 34 made of steel is received in each of the pockets 32” column 4, line 23).

Pratt does not explicitly disclose metal. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Kamiyama teaches metal. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the locking spheres of Pratt from metal.

Regarding claim 10, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 9 further comprising a limiting member (46).

Regarding claim 11, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 10 further comprising an interference member (74).

Regarding claim 12, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 11 wherein the interference member is mechanically attached to the release member (62 and 74 are attached).

Regarding claim 13, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 12 wherein the plurality of metal spheres are positioned in-between the limiting member and the interference member (Figure 2) and the interference member has a locked position and a unlocked position whereby movement of the release member will cause the release member to transition from the locked position to the unlocked position and vise versa (“To connect the torches 12, 14 to cable 10, cover 62 of the cable coupling means is retracted to move cam 74 away from balls 84. The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means. Cover 62 is then released and spring 78 moves cam 74 toward balls 84 forcing them into the groove 140 or 164 of the torch coupling means” column 4, line 28).

Regarding claims 15, 17, and 18, Pratt discloses a welding torch assembly comprising: 
a central axis of the welding torch assembly (The central axis of 10 and 12), 
a rotatable gooseneck (12), the rotatable gooseneck comprising a distal (138) and a proximal end (128), a tubular electrical connection on the distal end of the rotatable gooseneck (“The body 110 of insulating material has a tubular second conductor 114 therein” column 3, line 32. The torch carries electrical current to the conductor 114, therefore element 138 must also be conductive), a plurality of locking features adjacent to the tubular electrical connection (“An annular groove 140 about the periphery of extension 138 is adapted for locking engagement with balls 84 in the cable coupling as illustrated in broken lines in FIG. 3” column 3, line 58), 
a welding torch body (10), the welding torch body comprising a distal and a proximal end (The distal and proximal ends of 10), a receiving member on the proximal end of the welding torch body (22), a plurality of locking members (“An annular groove 140 about the periphery of extension 138 is adapted for locking engagement with balls 84 in the cable coupling as illustrated in broken lines in FIG. 3” column 3, line 58), an electrical connection (“The cable coupling means 22 includes a tube 30 crimped at one end and having conductor 18 connected thereto as by soldering” column 2, line 18. The electrical connection is carried on to the tip), and a release member (62), 
wherein the distal end of the rotatable goose neck is configured to be inserted into the receiving member of the welding torch body and the locking features of the rotatable gooseneck prevents the rotatable gooseneck from moving in the axial and radial directions about the central axis of the welding torch assembly when the rotatable gooseneck is installed in the welding torch body, and the receiving member of the welding torch body is configured to receive the distal end of the rotatable gooseneck, when installed in the receiving member the rotatable gooseneck is prevented from movement in the axial direction about the central axis of the welding torch assembly by the plurality of locking members of the welding torch body, and an electrical circuit is completed between the rotatable gooseneck and welding torch body via the electrical connection of the welding torch body and the tubular electrical connection of the rotatable gooseneck (“To connect the torches 12, 14 to cable 10, cover 62 of the cable coupling means is retracted to move cam 74 away from balls 84. The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means. Cover 62 is then released and spring 78 moves cam 74 toward balls 84 forcing them into the groove 140 or 164 of the torch coupling means” column 4, line 28); and by axial movement of the release member about the central axis of the welding torch assembly the plurality of locking members of the welding torch body can restore axial movement to the rotatable gooseneck (“To disconnect the torches, the cover 62 of the cable coupling means is retracted again releasing the balls and the torches may simply be slipped away from the cable coupling means” column 4, line 43).

Pratt does not disclose: 
when installed in the receiving member the lockable gooseneck: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members;
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable gooseneck; 
wherein the plurality of locking features comprises a plurality of counter bores; or 
wherein the plurality of counter bores are spherical in shape.

However, Kamiyama teaches: 
when installed in the receiving member the lockable member: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members (“In contrast to the annular groove 134 which permits the locking balls to roll therearound in the circumferential direction, the discrete recesses 122 of the plug member 120 precludes the balls 34 to roll and prevents relative rotation between the socket member 12 and the plug member 120” column 9, line 33); 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable member (“The first section 58 of the sleeve 16 has such an inner diameter that, when the sleeve 16 is held in its inoperative or unlocking position shown in FIGS. 4 and 5, an annular escapement space for the locking balls 34 is formed between the sleeve section 58 and the socket section 18 to permit the locking balls 34 to move radially outwardly until the balls 34 are disengaged” column 5, line 26);
wherein the plurality of locking features comprises a plurality of counter bores (122); and
wherein the plurality of counter bores are spherical in shape (Hemispherical).

In view of Kamiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
when installed in the receiving member the lockable member: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members; 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable member;
wherein the plurality of locking features comprises a plurality of counter bores; and
wherein the plurality of counter bores are spherical in shape as is taught in Kamiyama, in the rotatable gooseneck disclosed by Pratt.
One would have been motivated to include: 
when installed in the receiving member the lockable member: is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members; 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore radial movement to the lockable member;
wherein the plurality of locking features comprises a plurality of counter bores; and
wherein the plurality of counter bores are spherical in shape because Kamiyama states “the use of the plug member 120 provided with the discrete recesses 122 for the locking balls is desirable in applications in which the fluid lines are subjected to a high level of vibration” (column 9, line 47). Therefore, use of the discrete positioning features of Kamiyama will improve resistance to vibration.

Regarding claim 16, Pratt, as modified by Kamiyama, discloses the rotatable gooseneck of claim 15 further comprising a sealing feature adjacent to the plurality of locking features (“an elastomeric O-ring 54 therein as a valve seat” column 2, line 45).

Regarding claim 21, Pratt, as modified by Kamiyama, disclose the rotatable gooseneck of claim 18. 

Pratt, as modified by Kamiyama, does not disclose wherein the plurality of counter bore are radially spaced at 30 degree intervals about the central axis of the gooseneck. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Kamiyama discloses a plurality of substantially evenly spaced discrete counter bores, but does not specifically recite 12 (360°/12=30°). Achieving 12 is a results-effective variable because increasing the number of counter bores increases positionability, however there is a practical limit to the number of bores that can be included along the circumference. Additionally, increasing/decreasing the number of bores will influence the strength of the connection. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the number of counter bores, because the selection of counter bore quantity to achieve positionability and strength constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 22, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 15. 

Kamiyama further teaches wherein the plurality of locking members comprises a plurality of metal spheres (“A locking ball 34 made of steel is received in each of the pockets 32” column 4, line 23).

Pratt does not explicitly disclose metal. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Kamiyama teaches metal. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the locking spheres of Pratt from metal.

Regarding claim 23, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 22 further comprising a limiting member (46).

Regarding claim 24, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 23 further comprising an interference member (74).

Regarding claim 25, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 24 wherein the interference member is mechanically attached to the release member (62 and 74 are attached).

Regarding claim 26, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 25 wherein the plurality of metal spheres are positioned in-between the limiting member and the interference member (Figure 2) and the interference member has a locked position and a unlocked position whereby movement of the release member will cause the release member to transition from the locked position to the unlocked position and vise versa (“To connect the torches 12, 14 to cable 10, cover 62 of the cable coupling means is retracted to move cam 74 away from balls 84. The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means. Cover 62 is then released and spring 78 moves cam 74 toward balls 84 forcing them into the groove 140 or 164 of the torch coupling means” column 4, line 28).

Regarding claim 28, Pratt discloses a method of operating a welding torch assembly comprising a central axis, a rotatable gooseneck and a welding torch body, the rotatable gooseneck comprising a proximal end, a distal end, an electrical conduction section, and a plurality of locking features, the welding torch body comprising, a proximal end, a distal end, an electrical conduction member, a plurality of locking members, and a release member, the method comprising the steps of: 
unlocking the plurality of locking members of the welding torch body (“To connect the torches 12, 14 to cable 10, cover 62 of the cable coupling means is retracted to move cam 74 away from balls 84. The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means. Cover 62 is then released and spring 78 moves cam 74 toward balls 84 forcing them into the groove 140 or 164 of the torch coupling means” column 4, line 28), 
inserting the rotatable gooseneck into the welding torch body along the central axis and completing an electrical connection by bringing the electrical conduction section of the rotatable gooseneck and the conduction member of the welding torch body into mechanical communication (Current is communicated from 28, through 18, and 114), 
during, before or after insertion of the rotatable gooseneck, rotating the rotatable gooseneck about the central axis to achieve a desired radial orientation (“because of the cylindrical design of the couplings and the ball in groove connection thereof, the torches are rotatable” column 4, line 41), locking the rotatable gooseneck in the axial direction (Gooseneck 12 is axially locked in the locked state).

Pratt does not disclose locking the rotatable gooseneck in the radial direction.

However, Kamiyama teaches locking the rotatable member in the radial direction (“In contrast to the annular groove 134 which permits the locking balls to roll therearound in the circumferential direction, the discrete recesses 122 of the plug member 120 precludes the balls 34 to roll and prevents relative rotation between the socket member 12 and the plug member 120” column 9, line 33).

In view of Kamiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include locking the rotatable member in the radial direction as is taught in Kamiyama, in the rotatable gooseneck disclosed by Pratt.
One would have been motivated to include locking the rotatable member in the radial direction because Kamiyama states “the use of the plug member 120 provided with the discrete recesses 122 for the locking balls is desirable in applications in which the fluid lines are subjected to a high level of vibration” (column 9, line 47). Therefore, use of the discrete positioning features of Kamiyama will improve resistance to vibration.

Regarding claim 29, Pratt, as modified by Kamiyama, discloses the method of using a welding torch assembly of claim 28, wherein the welding torch body is lock and unlocked by axial movement of the release member about the central axis (“To connect the torches 12, 14 to cable 10, cover 62 of the cable coupling means is retracted to move cam 74 away from balls 84. The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means. Cover 62 is then released and spring 78 moves cam 74 toward balls 84 forcing them into the groove 140 or 164 of the torch coupling means” column 4, line 28).

Regarding claim 30, Pratt, as modified by Kamiyama, discloses the method of using a welding torch assembly of claim 28, wherein the electrical connection between the electrical conduction section of the rotatable gooseneck and the conduction member of the welding torch body is achieved by inserting the distal end of the rotatable gooseneck into the proximal end of the welding torch body to a predefined insertion depth (Figure 3).

Regarding claim 31, Pratt, as modified by Kamiyama, discloses the method of using a welding torch assembly of claim 28. wherein the electrical connection between the electrical conduction section of the rotatable gooseneck and the conduction member of the welding torch body is maintained during the rotation of the rotatable gooseneck about the central axis (Pratt may be rotated while maintaining the electrical connection).

Claims 5-7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Kamiyama, and further in view of DeSoutter (US 20200069316 A1), hereinafter DeSoutter.

Regarding claims 5 and 6, Pratt, as modified by Kamiyama, discloses the rotatable gooseneck of claim 3. 

Pratt, as modified by Kamiyama, does not disclose:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features; or 
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis of the rotatable goose neck (The examiner notes that Pratt does disclose an undercut, however it may not be clear from Kamiyama that the embodiments of an undercut and counter bores may be combined).

However, DeSoutter teaches:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features (“The combination of the rounded corners 132 and the flat driving faces 130 results in the groove 124 having a variable depth (having a base of varying radial distance from the central longitudinal axis of the bur). It is deepest at the centre of each driving face 130, and shallowest at the corners 132. This means that the corners 132 form protrusions between the driving faces 130” paragraph [0075]); and
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis (Figures 6A-6C).

    PNG
    media_image5.png
    234
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    156
    585
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    172
    218
    media_image7.png
    Greyscale

In view of DeSoutter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features; and
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis as is taught in DeSoutter, in the rotatable gooseneck as presently modified.
One would have been motivated to include:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features; and
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis because DeSoutter states “Whilst the rounded corners 130 form protrusions that separate the driving faces 130, they are still recessed relative to the ridges 122. This helps to urge the tool-piece into correct longitudinal alignment even when the driving elements are located above the corners 130” (paragraph [0076]). Therefore, including both undercut and counterbores will assist in connection of the locking features.

Regarding claim 7, Pratt, as modified by Kamiyama and DeSoutter, discloses the rotatable gooseneck of claim 5. 

Pratt, as modified by Kamiyama and DeSoutter, does not disclose wherein the plurality of counter bore are radially spaced at 30 degree intervals about the central axis of the gooseneck. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Kamiyama discloses a plurality of substantially evenly spaced discrete counter bores, but does not specifically recite 12 (360°/12=30°). Achieving 12 is a results-effective variable because increasing the number of counter bores increases positionability, however there is a practical limit to the number of bores that can be included along the circumference. Additionally, increasing/decreasing the number of bores will influence the strength of the connection. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the number of counter bores, because the selection of counter bore quantity to achieve positionability and strength constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claims 19 and 20, Pratt, as modified by Kamiyama, discloses the rotatable gooseneck of claim 18. 

Pratt, as modified by Kamiyama, does not disclose:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features; or 
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis of the welding torch assembly (The examiner notes that Pratt does disclose an undercut, however it may not be clear from Kamiyama that the embodiments of an undercut and counter bores may be combined).

However, DeSoutter teaches:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features (“The combination of the rounded corners 132 and the flat driving faces 130 results in the groove 124 having a variable depth (having a base of varying radial distance from the central longitudinal axis of the bur). It is deepest at the centre of each driving face 130, and shallowest at the corners 132. This means that the corners 132 form protrusions between the driving faces 130” paragraph [0075]); and
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis (Figures 6A-6C).

In view of DeSoutter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features; and
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis as is taught in DeSoutter, in the rotatable gooseneck as presently modified.
One would have been motivated to include:
wherein the plurality of locking features further comprises an undercut that creates an annular cavity at the axial location of the plurality of locking features; and
wherein the plurality of counter bores are axially centered within the undercut and concentrically spaced about the central axis because DeSoutter states “Whilst the rounded corners 130 form protrusions that separate the driving faces 130, they are still recessed relative to the ridges 122. This helps to urge the tool-piece into correct longitudinal alignment even when the driving elements are located above the corners 130” (paragraph [0076]). Therefore, including both undercut and counterbores will assist in connection of the locking features.

Claims 14 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Kamiyama, and further in view of Falk (US 3279701 A), hereinafter Falk.

Regarding claim 14, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 13. 

Pratt, as modified by Kamiyama, does not disclose wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position.

However, Falk teaches wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position (“To attach the torch tip to the adaptor and to selectively permit rotation of the tip relative the adaptor, there is provided a compression sleeve 36 on the rearward end of the torch tip as shown in FIGURE 7. The compression sleeve has a tapered surface that abuts against the tip nut shoulder 35b when the tip nut is threaded on the forward end of the adaptor as shown in FIGURE 1. The forward end of the torch tip is bent at 34a, the forward end being provided with an outlet orifice 37a for the fluid channel 37. Through the provision of the structure described for mountingly connecting the torch tip to the tip adaptor, the tip upon slightly unthreading the tip nut may be rotated to direct the flame in the desired direction without having to rotate the torch body. After rotating the tip, the tip nut is again tightened” column 3, line 42).

    PNG
    media_image8.png
    239
    546
    media_image8.png
    Greyscale

In view of Falk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position as is taught in Falk, in the welding torch assembly as presently modified.
One would have been motivated to include wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position because Falk states the feature will “direct the flame in the desired direction without having to rotate the torch body.” Therefore, including the feature will improve convenience of use.

Regarding claim 27, Pratt, as modified by Kamiyama, discloses the welding torch body of claim 26. 

Pratt, as modified by Kamiyama, does not disclose wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position.

However, Falk teaches wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position (“To attach the torch tip to the adaptor and to selectively permit rotation of the tip relative the adaptor, there is provided a compression sleeve 36 on the rearward end of the torch tip as shown in FIGURE 7. The compression sleeve has a tapered surface that abuts against the tip nut shoulder 35b when the tip nut is threaded on the forward end of the adaptor as shown in FIGURE 1. The forward end of the torch tip is bent at 34a, the forward end being provided with an outlet orifice 37a for the fluid channel 37. Through the provision of the structure described for mountingly connecting the torch tip to the tip adaptor, the tip upon slightly unthreading the tip nut may be rotated to direct the flame in the desired direction without having to rotate the torch body. After rotating the tip, the tip nut is again tightened” column 3, line 42).

In view of Falk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position as is taught in Falk, in the welding torch assembly as presently modified.
One would have been motivated to include wherein the interference member has a partially locked stated that allows for the rotation of the lockable gooseneck without moving the interference member into the unlocked position because Falk states the feature will “direct the flame in the desired direction without having to rotate the torch body.” Therefore, including the feature will improve convenience of use.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morishita (JP 2004167583 A) 

    PNG
    media_image9.png
    691
    438
    media_image9.png
    Greyscale

Francis (US 3413018 A) 

    PNG
    media_image10.png
    213
    455
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    143
    229
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762